Exhibit 10.02

EXECUTIVE SEVERANCE POLICY

 

Eligibility    Executives (1) in job grades 41 (Director) to 45 (Executive Vice
President) who (2) are designated by the CEO, or by the VP-HR with the CEO’s
approval, as participants in this policy and who (3) agree to be bound by all of
the restrictions, conditions and limitations under the policy will be entitled
to severance payments and other benefits under this policy. Participation or
cessation of participation by a Section 16 officer will require the approval of
the compensation committee. Severance Benefit    Participating executives whose
employment is terminated by the company for any reason other than “Cause” (as
defined below) will be paid the greater of (1) the amount due under the
company’s basic severance policy or (2) the amount set forth below corresponding
to the executive’s job grade at the time of termination, in a lump sum within 10
business days following the effective date of termination, provided, that, as a
condition to receiving such severance payment, the participating executive shall
be required to execute a release of all claims arising out of the executive’s
employment or the termination thereof, including without limitation any claim of
discrimination under U.S. state or federal law or any non-U.S. law, but
excluding claims for indemnification from the company under any indemnification
agreement with the company, its certificate of incorporation or bylaws, or
claims under applicable directors’ and officers’ insurance policies.

 

Job Grade

  

Benefit (as multiples
of monthly base salary)

Executive Staff and Section 16 Officers    12 months 45 EVP    12 months 44 SVP
   12 months 43 VP / Exec Director    9 months 42 Sr. Director    9 months 41
Director    9 months

   Termination of employment by the executive for any reason will not entitle
the executive to any benefits under this policy. Medical Benefit   
Participating executives will receive company-paid COBRA medical coverage for
themselves and eligible dependents for the time period corresponding to the job
grade at termination set forth above. “Cause”    “Cause” under this policy means
that the executive has:   

(i)     willfully breached or habitually neglected the duties of the executive’s
position with the company, including but not limited to any fiduciary duty owed
to the company or its stockholders, or

  

(ii)    committed act(s) of dishonesty, malfeasance, misappropriation of the
company’s property, willful misconduct, fraud, embezzlement, bad faith,
misrepresentation, or other act(s) of moral turpitude that would prevent the
effective performance of the executive’s duties to the company or resulted in
the executive’s personal profit, or

  

(iii)  engaged in any act or omission in the course of the executive’s
employment with the company that materially injured the business or reputation
of the company.



--------------------------------------------------------------------------------

Successors    The company will require any successor (whether direct or indirect
and whether by purchase, lease, merger, consolidation, liquidation or otherwise)
to all or substantially all of the company’s business or assets, to assume the
obligations of the company under this policy and to agree expressly to perform
the obligations under this policy for the express benefit of executives then
participating in the policy, in the same manner and to the same extent as the
company would be required to perform it in the absence of a succession. The
company’s failure to obtain such agreement prior to the effectiveness of a
succession shall be treated, as to each such participating executive, as the
termination of such executive’s employment without Cause and shall entitle each
such executive to all of the compensation and benefits to which the executive
would have been entitled under this policy if the company had terminated the
executive’s employment for any reason other than Cause, on the date when such
succession becomes effective. For all purposes under this policy, the term
“company” shall include any successor to the company’s business or assets that
executes and delivers the assumption agreement described in this paragraph, or
that becomes bound by this policy by operation of law. Non-Compete    To receive
benefits under the policy, participating executives must agree, in a form
suitable to the company (1) not to compete with the company for the period of
their employment and for 12 months thereafter (except in California or other
states where non-competes are unenforceable) and (2) not to solicit for
employment during the period of employment and for 12 months thereafter any
employee of the company. Right to Amend    The company will have the right to
amend the policy to reduce, modify or eliminate the severance benefit or other
terms and conditions of the policy in the company’s sole discretion, but not
following a Change of Control (as defined under the Fairchild Semiconductor
Stock Plan) and provided that such modification affects all similarly situated
participants equally. Binding Effect    Subject to the company’s right to amend
before a Change of Control, as described above, this policy is legally binding
on the company and its successors, including any acquiring company (whether by
the purchase or stock, assets or by operation of law).